Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice
  April 18, 2017
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  155476                                                                                                     Joan L. Larsen,
                                                                                                                       Justices




  WALTER EDWARD HARRINGTON,

                 Plaintiff-Appellant,

  v                                                                  SC: 155476
                                                                     COA: 335420
  COOPER STREET CORRECTIONAL
  FACILITY WARDEN,

             Defendant-Appellee.
  ____________________________________/

                On order of the Chief Justice, plaintiff-appellant having failed to
  acknowledge an obligation to pay the filing fee as required by the order of March 22,
  2017, the Clerk of the Court is hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 18, 2017
           jam
                                                                                Clerk